NUMBER 13-18-00303-CR

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE RANDALL BOLIVAR


                        On Petition for Writ of Mandamus.


                                       ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator Randall Bolivar, proceeding pro se, filed a petition for writ of mandamus in

the above cause on June 13, 2018. Through this original proceeding, relator contends

that he is entitled to mandamus relief voiding a warrant. This matter arises from trial court

cause number 06-CRF-0501 in the 105th District Court of Kleberg County, Texas. The

Court requests that the State of Texas, acting by and through the District Attorney of

Kleberg County, Texas, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
       IT IS SO ORDERED.

                               PER CURIAM




Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of June, 2018.




                           2